     Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 1 of 8 PageID #:227




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 PATRICK BLAKE,

              Plaintiff,
                                                     No. 20 CV 4065
         v.
                                                     Judge Manish S. Shah
 WILLIAM REGAN and THE CITY OF
 CHICAGO,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       After Chicago firefighter William Regan was found not guilty of battery in state

court, former paramedic-trainee Patrick Blake filed this Section 1983 lawsuit against

Regan, alleging that Regan seized Blake in violation of the Fourth Amendment when

Regan grabbed Blake’s genitals. Blake also filed Monell and indemnification claims

against Regan’s employer, the City of Chicago. For the reasons stated below, the

defendants’ motions to dismiss are granted.

I.     Legal Standard

       To survive a motion to dismiss for failure to state a claim, a complaint must

contain a short and plain statement that plausibly suggests the violation of a legal

right. Fed. R. Civ. P. 8(a)(2); Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556–58 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). I accept the

plaintiff’s factual allegations as true and draw all reasonable inferences in his

favor. Iqbal at 678–79.
      Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 2 of 8 PageID #:228




II.     Facts

        Patrick Blake attended college to be a paramedic. [5] ¶¶ 3–4, 8. 1 As part of his

training, he interned at the Chicago Fire Department. [5] ¶¶ 7, 9–12. Firefighter

William Regan was Blake’s instructor and superior. [5] ¶¶ 43–46. One evening, while

at the dinner table at the station, Regan asked Blake if Blake wanted to get in the

shower together. [5] ¶¶ 13–17. Regan said that there was a pool in the basement, and

that he could teach Blake how to swim and play the game Marco Polo naked. [5]

¶¶ 18–20. Regan put his hand on Blake’s left leg and grabbed Blake’s genitals. [5]

¶¶ 21–23.

        Blake did not consent to the touching. [5] ¶ 24. Regan’s touching was not a

personal matter, was not motivated by personal animosity, and was not for sexual

gratification. [5] ¶¶ 47–49. Rather, an accepted culture of “hazing and horseplay”

existed within the Chicago Fire Department, and Regan’s actions were meant to

assert his authority, enforce the department’s chain-of-command, initiate Blake into

the fire department’s culture, and test Blake’s willingness to be a part of the team.

[5] ¶¶ 50–54. As an example of this culture, Blake cited a separate lawsuit, where

five paramedics established enough facts of sexual harassment and battery within

the Chicago Fire Department to proceed to trial. [5] ¶¶ 83–86; see Doe 1 et al. v. City

of Chicago, No. 18-cv-03054 (N.D. Ill.). ECF No. 404. 2 Blake also alleges that another



1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of filings.
2Courts may take judicial notice of public records, like public court documents. See Fed. R.
Evid. 201; White v. Keely, 814 F.3d 883, 885, n.2 (7th Cir. 2016).

                                             2
    Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 3 of 8 PageID #:229




fire captain sexually battered a deliveryman, and that the captain’s coworkers lied to

investigators to cover up the misconduct. [5] ¶ 87. 3

       Blake informed fire department personnel of Regan’s conduct and told at least

four battalion chiefs that he wanted to report it. [5] ¶¶ 27–29. The chiefs and other

fire department personnel tried to stop Blake. [5] ¶ 30. They said it was “just

firehouse horseplay” and that Regan wanted to apologize. [5] ¶¶ 31, 33. One chief said

Regan “was just playing around.” [5] ¶ 32. They also tried, but failed, to stop Blake

from calling the police. [5] ¶¶ 34–35. When the police arrived, the battalion chiefs and

other fire department personnel discredited Blake’s story and lied to the police about

what happened, claiming that they didn’t know who allegedly touched Blake. [5]

¶¶ 37–42.

       The State of Illinois charged Regan with battery. [21-2]. 4 During the trial,

Blake testified that Regan made inappropriate comments towards him at dinner, that


3  Blake alleges other examples of workplace culture, including that the Chicago Fire
Department has paid nearly $92 million in workplace discrimination lawsuits since 2008, [5]
¶ 67; that in 2011 a fire captain battered a police officer and marine diver without any
significant consequences to his position, [5] ¶¶ 68–79; that some firefighters paid money for
sexual acts, [5] ¶ 80, while other firefighters, in a separate incident, were disciplined for
turning a blind eye to similar sexual misconduct, [5] ¶ 81; that another fire department
paramedic masturbated in public, [5] ¶ 82; and that a fire department lieutenant punched a
firefighter in the face twice, [5] ¶ 88.
4 I take judicial notice of the state court trial transcript for the battery claim against Regan.
See Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir. 1996) (proceedings in other courts that have a
direct relation to matters at issue may be subject to judicial notice). However, at this early
stage in the case, I do not credit any of the testimony as true. See e.g. Johnson v. Advocate
Health and Hospitals Corporation, 892 F.3d 887, 893 (7th Cir. 2018) (credibility
determinations, weighing the evidence, or deciding which inferences to draw, are jobs for a
factfinder). A plaintiff’s allegations in the complaint provide the basis to decide whether he
has a plausible claim for relief, although a plaintiff may refer to additional facts that are
consistent with the complaint to illustrate what the plaintiff expects to prove. See Geinosky
v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012).

                                               3
       Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 4 of 8 PageID #:230




Regan touched him in a sexual manner, and that Blake tried to and eventually moved

his leg away from Regan. [21-2] at 10–12. Blake felt “shocked” and “basically frozen”

in response to Regan’s actions. [21-2] at 12–13. Regan was terminated from his

position but found not guilty at trial. [21-2] at 20, 89.

III.     Analysis

         Under Section 1983 of the Civil Rights Act, an injured party can sue a “person”

who, acting under color of state law, deprives him of his rights under the U.S.

Constitution. 42 U.S.C. § 1983; Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 688–89 (1978) (the word “person” extends to municipal corporations). Blake

alleges that Regan’s conduct deprived him of his rights under the Fourth

Amendment, which protects people against “unreasonable searches or seizures” by

the government. U.S. Const., amend. IV. 5 A person is “seized” by the government if,

“in view of all the circumstances surrounding the incident, a reasonable person would

have believed that he was not free to leave.” United States v. Mendenhall, 446 U.S.

544, 554 (1980). A seizure involving physical force occurs when the government

official restrains a person’s freedom to walk away. Terry v. Ohio, 392 U.S. 1, 16 (1968).

A seizure without physical contact occurs when a person submits to a government

official’s show of authority and reasonably believes he is not free to leave. California

v. Hodari D., 499 U.S. 621, 626 (1991). The inquiry is fact-specific. Circumstances

indicative of seizure include the threatening presence of several officials, the display



5 The Fourth Amendment applies to state and local governments through the due process
clause of the Fourteenth Amendment. See e.g. Petkus v. Richland County, Wis., 767 F.3d 647,
650 (7th Cir. 2014).

                                            4
    Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 5 of 8 PageID #:231




of weapons, physical touching, or the use of forceful language or tone of voice.

Mendenhall, 446 U.S. at 554.

      Regan made inappropriate sexual comments to Blake about showering and

swimming, and then touched Blake’s leg and grabbed Blake’s genitals without his

consent. [5] ¶¶ 13–23. These allegations amount to battery under Illinois state law.

See 720 ILCS § 5/12-3. However, they do not amount to a seizure under the Fourth

Amendment. Regardless of whether or not Regan was Blake’s teacher, Regan did not

physically restrain Blake from leaving, and Blake did not submit to Regan’s

authority. Blake left the table, reported the incident, and called the police. [5] ¶¶ 27–

29, 34–36. While Blake testified that he felt frozen and shocked, [21-2] at 12–13, and

may have been in a weaker position of power as a student surrounded by other

firefighters, Regan did not keep Blake under his control. Compare McCoy v. Harrison,

341 F.3d 600, 603, 606 (7th Cir. 2003) (no seizure where the defendant, a state animal

welfare investigator, knocked the plaintiff to the ground and dug his fingernails into

her arm because the defendant walked away and the plaintiff got up and went home),

with Acevedo v. Canterbury, 457 F.3d 721, 725 (7th Cir. 2006) (seizure found where

the plaintiff was knocked to the ground in a location under general police control and

unable to move for a period of time). Regan did not direct Blake’s movement after

grabbing him. Cf. Driebel v. City of Milwaukee, 298 F.3d 622, 649 (7th Cir. 2002)

(seizure found where detective grabbed plaintiff, turned him around, and directed

him towards the squad car). Blake’s subjective fears about academic or professional

consequences do not establish that Regan actually restrained Blake’s freedom of



                                           5
    Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 6 of 8 PageID #:232




movement. See id. at 642 (the Fourth Amendment does not protect against the threat

of job loss; the inquiry is whether a reasonable person would have feared seizure or

detention if he had refused to obey the commands of a superior). And Regan’s intent

is irrelevant to the objective question of whether he seized Blake. See Brendlin v.

California, 551 U.S. 249, 260–61 (2007). True, Blake froze when Regan grabbed him,

but the encounter must be assessed in its entirety. See Acevedo, 457 F.3d at 725.

Blake’s complaint pleads that he extricated himself from Regan without limitation

on his movement. He was not seized for purposes of the Fourth Amendment.

       Blake also fails to allege that Regan acted under “color of state law.” A

government official’s conduct occurs under color of state law when it relates in some

way to the performance of that official’s duties. Wilson v. Price, 624 F.3d 389, 392 (7th

Cir. 2010). This includes “a misuse of power, possessed by virtue of state law and

made possible only because the wrongdoer is clothed with the authority of state law.”

Id. (citation and quotation omitted). What matters is the specific acts the government

official performed, not just that he was on duty. Pickrel v. City of Springfield, Illinois,

45 F.3d 1115, 1118 (7th Cir.1995). In Regan’s case, sexual harassment and battery

are not related to a firefighter’s duties. See e.g. Honaker v. Smith, 256 F.3d 477, 485–

86 (7th Cir. 2001) (holding that was arson not among a fire chief’s duties). Blake

suggests that Regan’s conduct was his way of training an intern—to enforce the chain

of command and indoctrinate Blake into a culture of “hazing and horseplay.” [5]

¶¶ 50–51. But there is no source in state law for this culture or conduct. Cf. Wudtke

v. Davel, 128 F.3d 1057, 1059, 1064 (7th Cir. 1997) (misuse of power occurred when



                                            6
    Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 7 of 8 PageID #:233




the school superintendent threatened to terminate the plaintiff and deny her a special

education license if she refused to engage in sexual acts). Here, Regan did not invoke

any state-granted powers given to firefighters who trained paramedics. Although it

was in reference to the department’s command structure, Regan’s method of training

was not based on state law or public authority, but on an internal, private culture.

Any “acts of officers in the ambit of their personal pursuits are plainly excluded” from

§ 1983. Screws v. United States, 325 U.S. 91, 111 (1945). 6

       Since Blake fails to allege a deprivation of constitutional rights under color of

state law, his § 1983 claims against Regan and the City of Chicago fail. Ordinarily, a

plaintiff should be given a chance to amend the complaint after a first dismissal. See

Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago and Northwest Indiana,

786 F.3d 510, 519 (7th Cir. 2015). But this is the rare case where futility is apparent

from the complaint. See id. at 520. The allegations of the complaint make it certain

that Blake was free to leave and Regan acted out of private authority. Blake’s § 1983

claims against Regan and the City are dismissed with prejudice. 7 Blake’s state-law

indemnification claim is based on the same conduct as his constitutional claim. A tort

judgment is a prerequisite to any claim of payment under the Illinois Tort Immunity




6 Blake concedes that the City did not have a duty to protect him from private conduct. [24]
at 12–13; see also DeShaney v. Winnebago Cty. Dep’t of Soc. Serv., 489 U.S. 189 (1989)
(describing the two exceptions to the rule that the State does not have an affirmative duty to
protect individuals from harm by private actors).
7The parties briefed, but I do not reach the question of whether Blake’s allegations are
enough to state a widespread practice for municipal liability under Monell. Without an
underlying constitutional violation, there can be no municipal liability. Jenkins v. Bartlett,
487 F.3d 482, 492 (7th Cir. 2007).

                                              7
      Case: 1:20-cv-04065 Document #: 27 Filed: 02/23/21 Page 8 of 8 PageID #:234




Act, and Blake cannot obtain one if he fails to allege a constitutional tort. See 745

ILCS § 10/9-102. 8

IV.     Conclusion

        The defendants’ motions to dismiss, [21] and [22], are granted. Blake’s

amended complaint, [5], is dismissed with prejudice. Enter judgment and terminate

civil case.



ENTER:

                                                 ___________________________
                                                 Manish S. Shah
                                                 United States District Judge
Date: February 23, 2021




8 Because Blake does not allege a constitutional tort, I do not reach the parties’ arguments
about whether Regan was acting within the scope of his employment for purposes of the
Illinois Tort Immunity Act. See 745 ILCS § 10/9-102.

                                             8
